DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10 Jun 2022 has been entered.  Claims 1-5 and 7-20 are pending in the application with claim 6 cancelled.  Claims 1, 5, 7-8, 11, 13-14, and 17-19 are currently amended.  Applicant’s amendment to the Drawings, Specification, and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 23 Mar 2022. The prior claim interpretation under 35 U.S.C. 112(f) is maintained and restated below as the limitation invoking 35 U.S.C. 112(f) has now been moved into claim 1.
The prior 35 U.S.C. 102(a)(1) rejection of claim 1 is withdrawn as requested (Pg. 9-10) based on the amendment to the claims.
Response to Arguments
Applicant's arguments filed 10 Jun 2022  have been fully considered but they are not fully persuasive.
Examiner concurs with applicant’s assertion that amended claim 1 patentably distinguishes over Nichols et al. (U.S. Pub. 2009/0267242) (Pg. 9-10). The prior 35 U.S.C. 102(a)(1) rejection of claim 1 is thus withdrawn.
Regarding claim 14 applicant asserts that Nichols fails to anticipate the amendment to the claim (Pg. 10). However, applicant fails to provide any particular arguments beyond a stating of the claim language. Nichols is still found to anticipate claim 14 as discussed below. Of particular note, the stoppering by a valve limitation is not required by claim 14 to place the valve at an output end of the flow control portion, as applicant intends. Thus, a valve at an input end of the flow control portion is still readable on claim 14.
Similarly, regarding claim 14 applicant asserts that Ishikita (U.S. Pub. 2013/0118484) fails to anticipate the amendment to the claim (Pg. 11). It is noted that the citations from made in applicant’s remarks from Ishikita are generally in regard to the “third embodiment” of Fig. 13 (e.g. ¶¶0089, 0094). The citations in the rejection of claim 14 were not directed toward that embodiment. Ishikita is still found to anticipate claim 14 as discussed below.
Claim Objections
Claims 14-20 are objected to because of the following informalities:
Claim 14, Ln. 7 ends with a colon which should be replaced with a semicolon
Claim 19, Ln. 2 recites “a valve” which should read “the valve” following after the amendment to claim 14
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 7-10, and 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the agent is stored in a liquid phase or a vapor phase that transforms to a vapor phase depending on a temperature of the agent” in Ln. 3-4 which deems the claim indefinite. The limitation describes two possible phases for storing of the agent (i.e. liquid phase or vapor phase) which is sufficiently clear. However, the limitation further states “a vapor phase that transforms to a vapor phase” which is unclear as it is not evidently clear what is meant by a vapor phase transforming to a vapor phase. How can a vapor phase “transform” to a vapor phase if it is already a vapor phase? Is it possible the wording earlier in the limitation should be switched to read “the agent is stored in a vapor phase or a liquid phase that transforms to a vapor phase depending on a temperature of the agent” such that the two storage options are a) a vapor phase or b) a liquid phase that transforms to a vapor phase? 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “temperature control unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The disclosed “temperature control unit” is best understood from the specification as at least: temperature controller 110 (¶0042).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 14-15, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols et al. (U.S. Pub. 2009/0267242).
Regarding claim 14, Nichols discloses a method of delivering a vaporized agent to a subject (Figs. 1 & 6-8; ¶0023), the method comprising: storing a liquid agent in a reservoir (Fig. 1 #22; ¶0024) of a device (Figs. 6-8), wherein the device further comprises a flow control portion (Fig. 1 #50 alone or #40 and #50; ¶0038) in communication with the reservoir and stoppered by a valve (Fig. 1 #130; ¶0038); controlling a temperature of the device to vaporize a portion of the liquid agent into a vaporized agent in gas form in 
Regarding claim 15, Nichols discloses heating the liquid agent (¶¶0032-0033).
Regarding claim 18, Nichols discloses controlling an amount of the agent delivered to the subject by controlling a temperature of the device (¶¶0032-0033, 0038-0039). Temperature control will control the amount of vaporization occurring.
Regarding claim 20, Nichols discloses the device for delivering the agent to the subject is an ambulatory device. Under broadest reasonable interpretation “ambulatory” means something which can be moved. The device of Nichols is movable within a hospital (e.g. ¶0035).
Claim(s) 14-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikita (U.S. Pub. 2013/0118484).
Regarding claim 14, Ishikita discloses a method of delivering a vaporized agent to a subject (Figs. 1 & 7-8), the method comprising: storing a liquid agent in a reservoir (Fig. 1 #12; ¶0035) of a device (Fig. 1), wherein the device further comprises a flow control portion (Fig. 5 #46 and #16; ¶¶0053-0057) in communication with the reservoir and stoppered by a valve (Fig. 5 #34d; ¶0055); controlling a temperature of the device to vaporize a portion of the liquid agent into a vaporized agent in gas form in 
Regarding claim 15, Ishikita discloses heating the liquid agent (¶0056).
Regarding claim 18, Ishikita discloses controlling an amount of the vaporized agent delivered to the subject by controlling the temperature in the device (¶0056). Controlling operation of a heater is controlling of a temperature and will directly result in controlling an amount of agent delivered as the heating directly effects vaporization of the agent.
Regarding claim 19, Ishikita discloses controlling a rate of flow out of the flow control portion with the valve (Fig. 2 #34d; ¶0042).
Regarding claim 20, Ishikita discloses the device for delivering the agent to the subject is an ambulatory device (¶0072 – “excellent portability”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikita (U.S. Pub. 2013/0118484) in view of Brown (U.S. Pub. 2018/0110947).
Regarding claim 16, Ishikita is silent about delivering the agent to the subject at a range of about 0.1-100 ppm.
Brown teaches a method of anesthesia system (Fig. 1; ¶0004) and teaches in the USA the level of volatile anaesthetic agent in the air of an operating theatre should not exceed 2 parts per million (ppm), and the level of N2O should not exceed 25 ppm (¶0014). Maintaining volatile anesthetic concentrations to not more than 2 ppm or a N2O concentration to not more than 25 ppm would thus have been prima facie obvious to one having ordinary skill in the art in order to ensure compliance with regulatory standards within the USA.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Nichols delivering the agent to the subject at a range of about 0.1-100 ppm in order to provide the benefit of supplying an anesthetic agent within a safe operational range for compliance with regulatory standards within the USA in view of Brown.
Allowable Subject Matter
Claims 1-5, 7-10, and 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 is allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or suggest all requirements of amended claim 1. Specifically, Nichols fails to teach or suggest a valve releasing the vapor phase of the agent from the flow control portion. Rather, Nichols only teaches a valve upstream of where a vapor phase is generated.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 11, the claim is allowed for having been rewritten in independent claim to include the totality of former claim 11, which was indicated as allowable subject matter in the preceding Office action.
Regarding claim 17, the claim remains allowable over the prior art for the same reasons as discussed in the preceding Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785